Exhibit 99.1 Schedule of Independent Contractors, Consideration Paid and Number of Shares Issued Name Total Compensation Total Shares Alvarez, Kimberly $ Alvarez, Mario $ Alvarez, Nathan $ Alvarez, Ryan $ Alvarez, Stephanie $ Arana, Jose A. $ Bursztyn, Leon $ Butler, Domenico DiGianvito $ Chen, Robert $ Crooks, Karl $ Fields, Mark $ Gutierrez, Isidoro $ Gutierrez, Jaysen $ Gutierrez, Richard $ Hobbs, Kenneth $ Jones, Leslie A. $ Matula, Tim $ McCarty, Steven $ McEwen, David S. $ Mulligan, Susan $ Ribboty, Ricardo $ Schottland, Jeffrey $ Schwarz, Oliver $ Smith, Steve O. $ Stjepovic, Snezana $ Stowell, Ann $ Trujillo, Carlos $ Waggoner, Kenneth $ Yang, James (Shih-Hsiung) $ Totals $
